 



Exhibit 10-i-1

ROCKWELL AUTOMATION, INC.
ANNUAL INCENTIVE COMPENSATION PLAN FOR
SENIOR EXECUTIVE OFFICERS
(as amended December 3, 2003)

1. Purposes.

     The purposes of the Annual Executive Compensation Plan for Senior Executive
Officers (the Plan) are to provide a reward and an incentive to the
Corporation’s Senior Executive Officers who have contributed and in the future
are likely to contribute to the success of the Corporation, to enhance the
Corporation’s ability to attract and retain outstanding persons to serve as its
Senior Executive Officers and to preserve for the Corporation the benefit of
federal income tax deductions with respect to annual incentive compensation paid
to Senior Executive Officers.

2. Definitions.

     (a) Applicable Net Earnings. For any fiscal year, the net income before
provision for domestic and foreign taxes based on income of the Corporation,
determined in accordance with generally accepted accounting principles.

     (b) Board of Directors. The Board of Directors of Rockwell.

     (c) Committee. The Compensation and Management Development Committee
designated by the Board of Directors from among its members who are not eligible
to receive an award under the Plan.

     (d) Corporation. Rockwell and its consolidated subsidiaries.

     (e) Covered Employees Performance Fund. An incentive compensation fund for
each fiscal year in which the Plan is applicable from which awards may be made
under the Plan, which shall be equal to 1% of the Applicable Net Earnings for
that fiscal year.

     (f) Rockwell. Rockwell Automation, Inc.

     (g) Senior Executive Officers. Rockwell’s chief executive officer on the
last day of each fiscal year and four other executive officers (as defined in
Rule 3b-7 under the Securities Exchange Act of 1934, as amended) which the
Committee shall designate on or before the last day of that fiscal year. No
member of the Corporation’s Board of Directors who is not also an employee of
the Corporation shall be eligible to participate in the Plan.

3. Determination of Applicable Net Earnings and Covered Employees Performance
Fund; Allocation of Potential Awards.

     (a) After the end of each fiscal year, the independent certified public
accountants who audit the Corporation’s accounts shall compute the Applicable
Net Earnings and the amount of the

 



--------------------------------------------------------------------------------



 



Covered Employees Performance Fund for that fiscal year. Those computations
shall be reported to the Board of Directors and the Committee.

     (b) There shall be allocated from the Covered Employees Performance Fund
for each fiscal year potential awards to each of the Senior Executive Officers
equal to the following respective percentages of the Covered Employees
Performance Fund for that fiscal year:

     

  Chief Executive Officer-35%;

  President and Chief Operating Officer-20%;

  Other Senior Executive Officers-15%;

4. Awards.

     (a) After the computations, reports and allocations prescribed under
Section 3(a) have been made, the Committee shall determine, in its discretion,
the amounts, if any, allocated to the Senior Executive Officers pursuant to
Section 3(b) to be awarded from the Covered Employees Performance Fund for that
fiscal year; and the form, terms and conditions of awards, including whether and
to what extent awards shall be paid in installments.

     (b) Without limiting the generality of Section 4(a) the Committee may, in
its sole discretion, reduce the amount of any award made to any Senior Executive
Officer from the potential award allocated to that Officer under Section 3(b),
taking into account such factors as it deems relevant, including, without
limitation: (i) the Applicable Net Income; (ii) other significant financial or
strategic achievements during the year; (iii) its subjective assessment of each
Senior Executive Officer’s overall performance for the year; and
(iv) information about compensation practices at other peer group companies for
the purpose of evaluating competitive compensation levels so that the Committee
may determine that the amount of the annual incentive award is within the
targeted competitive compensation range of the Corporation’s executive
compensation program. The Committee shall determine the amount of any reduction
in a Senior Executive Officer’s award on the basis of the foregoing and other
factors it deems relevant and shall not be required to establish any allocation
or weighting formula with respect to the factors it considers. In no event shall
any Senior Executive Officer’s award under the Plan exceed the amount of the
Covered Employees Performance Fund allocated to a potential award to that Senior
Executive Officer.

     (c) The Committee shall have no obligation to disburse the full amount of
the Covered Employees Performance Fund for any fiscal year. Amounts allocated
but not actually awarded to a Senior Executive Officer may not be re-allocated
to other Senior Executive Officers or utilized for awards in respect of other
years.

     (d) Not more than 10% of the aggregate amount of incentive awards to be
awarded for any fiscal year, as approved by the Committee, including under this
Plan, shall be awarded to any one person nor more than 50% to the ten persons
receiving the highest awards, including awards under this Plan.

     (e) The Corporation shall promptly notify each person to whom an award has
been made and pay the award in accordance with the determinations of the
Committee.

2



--------------------------------------------------------------------------------



 



     (f) A cash award may be made with respect to a Senior Executive Officer who
has died. Any such award shall be paid to the legal representative or
representatives of the estate of such Officer.

     (g) No person who is eligible for an award under the Plan for any fiscal
year of the Corporation shall be eligible for an award under any other
management incentive compensation plan of any of the Corporation’s businesses
for that fiscal year.

5. Finality of Determinations.

     The Committee shall have the power to administer and interpret the Plan.
All determinations, interpretations and actions of the Committee and all actions
of the Board of Directors under or in connection with the Plan shall be final,
conclusive and binding upon all concerned.

6. Amendment of the Plan.

     The Board of Directors and the Committee shall each have the power, in its
sole discretion, to amend, suspend or terminate the Plan at any time, except
that:

     (a) No such action shall adversely affect rights under an award already
made, without the consent of the person affected; and

     (b) Without approval of the shareowners of Rockwell, neither the Board of
Directors nor the Committee shall (1) so modify the method of determining the
Covered Employees Performance Fund as to increase materially the maximum amount
that may be allocated to it or (2) after the first 90 days of any fiscal year,
amend the plan in a manner that would, directly or indirectly: (i) change the
method of calculating the amount allocated to the Covered Employees Performance
Fund for that year; (ii) increase the maximum award payable to any Senior
Executive Officer for that year; or (iii) remove the amendment restriction set
forth in this sentence with respect to that year.

7. Miscellaneous.

     (a) The Corporation shall bear all expenses and costs in connection with
the operation of the Plan.

     (b) The Corporation, the Board of Directors, the Committee and the officers
of the Corporation shall be fully protected in relying in good faith on the
computations and reports made pursuant to or in connection with the Plan by the
independent certified public accountants who audit the Corporation’s accounts.

8. Effective Date.

     Upon approval by the shareowners of Rockwell, the Plan shall become
effective as of October 1, 1995.

3